DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 02/18/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 31 under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2012/014500 A1) as set forth in the Final Rejection filed 11/18/21 is overcome by the cancellation of the claim.

4.	The rejection of Claims 32-37 under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2012/014500 A1) as set forth in the Final Rejection filed 11/18/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 16, 19, 20, 23-25, and 27-30 under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2012/014500 A1) as set forth in the Final Rejection filed 11/18/21 is NOT withdrawn in view of the Applicant’s arguments.

Examiner’s Note
6.	The Office has relied upon national phase publication US 2013/0126856 A1 as the English equivalent of WIPO publication WO 2012/014500 A1 (herein referred to as “Yokoyama et al.”).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 16, 19, 20, 23-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2012/014500 A1).
	Yokoyama et al. discloses the following compound:

    PNG
    media_image1.png
    360
    412
    media_image1.png
    Greyscale

(page 23).  Yokoyama et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image2.png
    234
    366
    media_image2.png
    Greyscale

where Ar2-3 = substituted or unsubstituted aromatic heterocyclic group ([0024]-[0025]); such heterocyclic groups include benzothienyl, dibenzothiophenyl, or dibenzofuranyl, among others ([0037]).  However, Yokoyama et al. does not explicitly disclose a compound that fully reads on Applicant’s Formula (3), particularly in regards to the nature of Ar3.  Nevertheless, it would have been obvious to modify Compound 81 as disclosed by Yokoyama et al. (above) such that Ar1-2 = phenyl, Ar3 = Applicant’s Formulae (2a) and any one of Applicant’s Formulae (2a-4) to (2a-9) (with R = hydrogen, X = O or S, m = n = p = 0, and where the dibenzofuran or dibenzothiophene group is joined to the nitrogen atom at any one of the 1, 3, or 4-position), and R1 = straight-chain alkyl having 1 carbon atom (methyl) of Applicant’s Formulae (3) and (3b).  The motivation is provided by the fact that the modification merely involves the exchange of one group (benzothienyl) for a functional equivalent (dibenzofuranyl or dibenzothiophenyl) selected from a highly finite list as taught by Yokoyama et al, the latter of which also has a highly limited set of open bonding positions to the nitrogen atom, thus rendering the production predictable with a reasonable expectation of success.
	Yokoyama et al. further discloses an organic electroluminescent (EL) device comprising a pair of electrodes, interposed therein a light-emitting layer comprising its inventive compounds as (phosphorescent) host material ([0055], [0074], [0085]).

Allowable Subject Matter
10.	Claims 32-37 are allowed.
	The closest prior art is provided by Yokoyama et al. (WO 2012/014500 A1), which discloses compounds of the following form:


    PNG
    media_image2.png
    234
    366
    media_image2.png
    Greyscale

where Ar2-3 = substituted or unsubstituted aromatic heterocyclic group ([0024]-[0025]); such heterocyclic groups include benzothienyl, dibenzothiophenyl, or dibenzofuranyl, among others ([0037]).  An embodiment is disclosed:


    PNG
    media_image3.png
    319
    413
    media_image3.png
    Greyscale

(page 9).  However, it is the position of the Office that neither Yokoyama et al. singly nor in combination with any other prior art provides sufficient motivation to produce a compound of Applicant’s Formula (3a), particularly in regards to the specific bonding configuration of the substituent groups attached to the indenocarbazole group.

Response to Arguments
11.	The Applicant argues on pages 8-10 for unexpected results to overcome the cited prior art Yokoyama et al.  The Applicant argues on page 9 that “the tested inventive compounds would not be commensurate with the scope of claims, is no longer applicable” due to the “similar nature every compound encompassed by narrowed Formula (3)” as amended.  Applicant's arguments have been fully considered but they are not persuasive.  It is the position of the Office that the data (Tables 1 and 2 of the present Specification) is still not commensurate with the scope of the claims.  
Notice, for instance, all of the Applicant’s tested compounds have an extremely narrow scope of R1 (where in every instance R1 = methyl).  This in contrast to the full scope of Applicant’s Formula (3) where R1 can also independently be chemically distinct groups including phenyl; two R1s = phenyl can also be joined to form a “spiro system” (notice that a large variety of spiro systems can form with differing points of attachment between two phenyl groups).  Furthermore, notice that Applicant’s Formula (3) have many points of variability (Ar1-3 and R1) producing a large variety of permutations with properties which cannot be reasonably extrapolated from the Applicant’s data.  For instance, there is only one tested example where Ar1 = fluorenyl (9l) (which can be considered chemically distinct from that of phenyl or homologous variation of phenyl such as biphenyl); however, notice that other compounds need to be tested when Ar1 = fluorenyl that represents the full scope of Ar2-3 and R1 as well of Applicant’s Formula (3) in order for the data to be fully commensurate with the scope of the data.
	It should be noted that the problems with the Applicant’s data as stated above are not exhaustive.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786